Title: To George Washington from Brigadier General William Heath, 8 January 1776
From: Heath, William
To: Washington, George


                    
                        May it please your Excellency,
                        Camp at Cambridge [Mass.]Janry 8th 1776
                    
                    Several Officers in the List now Exhibited, are not in the List of Officers in the Brigade Under my Command; heretofore presented to your Excellency, But have been mentioned to you, before they were Inserted in the above List. I am with the greatest respect your Excellency’s most Humble Servt
                    
                        W. Heath
                    
                